Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                        No. 04-15-00729-CV

CITY OF RIO GRANDE CITY, TEXAS, and Joel Villarreal, Herman R. Garza III, Arcadio J.
 Salinas III, Rey Ramirez, and Dave Jones in their Official and Individual Capacities; Grande
                   Garbage Collection Co., L.L.C.; and Patricio Hernandez,
                                        Appellants

                                                  v.

BFI WASTE SERVICES OF TEXAS, LP d/b/a Allied Waste Services of Rio Grande Valley,
                              Appellee

                    From the 229th Judicial District Court, Starr County, Texas
                                   Trial Court No. DC-15-604
                           Honorable Migdalia Lopez, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the trial court’s order denying Grande
Garbage Collection Co., L.L.C. and Patricio Hernandez’s plea to the jurisdiction is AFFIRMED.
The trial court’s order denying the City of Rio Grande City, Texas, Joel Villarreal, Herman R.
Garza III, Arcadio J. Salinas III, Rey Ramirez, and Dave Jones in their Official Capacities’ plea to
the jurisdiction is AFFIRMED as to BFI Waste Services of Texas, LP d/b/a Allied Waste Services
of Rio Grande Valley’s claims for breach of contract, restraint of trade, civil conspiracy, misuse
of official information, abuse of office, tortious interference, violations of the contracts clause and
due course of law clause of the Texas Constitution, and violations of the contracts clause and
Fourteenth Amendment of the United States Constitution. The trial court’s order denying the City
of Rio Grande City, Texas, Joel Villarreal, Herman R. Garza III, Arcadio J. Salinas III, Rey
Ramirez, and Dave Jones in their Official Capacities’ plea to the jurisdiction is REVERSED as to
BFI Waste Services of Texas, LP d/b/a Allied Waste Services of Rio Grande Valley’s claims for
abuse of process and declaratory judgment, and these claims are DISMISSED. The trial court’s
order granting BFI Waste Services of Texas, LP d/b/a Allied Waste Services of Rio Grande
Valley’s request for a temporary injunction is AFFIRMED. It is ORDERED that BFI Waste
Services of Texas, LP d/b/a Allied Waste Services of Rio Grande Valley recover its costs of this
appeal from appellants.
                                                         04-15-00729-CV


SIGNED September 21, 2016.


                              _____________________________
                              Jason Pulliam, Justice




                             -2-